            Case 1:19-cv-01542-CJN Document 27 Filed 08/17/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


ANTOINE AJAKA, et al.,

               Plaintiffs,

       v.                                            Civil Action No. 1:19-cv-01542 (CJN)

ANDREA M. GACKI, Director of the Office
of Foreign Assets Control, Department of the
Treasury, et al.,

               Defendants.


                                            ORDER

        For the reasons stated in the accompanying Memorandum Opinion, it is hereby

        ORDERED that Defendants’ Motion to Dismiss, ECF No. 18, is DENIED; it is further

        ORDERED that Defendants’ Motion for Summary Judgment, ECF No. 18, is

GRANTED; it is further

        ORDERED that judgment is entered for the Defendants.

        This Order constitutes a final judgment of the Court under Federal Rule of Civil Procedure

58(a). The Clerk of Court is DIRECTED to terminate the case.

        This is a final appealable Order.



DATE: August 17, 2021
                                                            CARL J. NICHOLS
                                                            United States District Judge
